          Case 1:19-cr-00677-LTS Document 43 Filed 03/27/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 27, 2020

The Honorable Laura Taylor Swain
United States District Judge
United States Courthouse
500 Pearl Street, Chambers 1640
New York, NY 10007

       Re:     United States v. Jalen Dominguez and Armando Barbier, 19 Cr. 677 (LTS)

Dear Judge Swain:

       The Government writes to respectfully request an adjournment of the next status
conference in the above-captioned case, currently scheduled for March 31, 2020. Based on a
conversation with Chambers, the Government understands that the Court is available in late May
2020. The parties have conferred and are available in late May 2020, with the exception of
immediately before or immediately after Memorial Day, which is May 25, 2020. The Government
consulted with defense counsel for each defendant, who consent to the adjournment.

        Accordingly, the Government respectfully requests that time be excluded under the Speedy
Trial Act between March 31, 2020 through the next scheduled conference, because the “ends of
justice served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
counsel for each defendant, who do not object to the exclusion of time.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          by: _/s/Elizabeth A. Espinosa _____
                                              Elizabeth A. Espinosa
                                              Assistant United States Attorney
                                              (212) 637-2216
